IN THE SUPREME COURT OF PENNSYLVANIA

                                 :                NO. 438
IN RE: PRACTICE OF LAW BY AND    :
QUALIFICATIONS OF LAW CLERKS     :                JUDICIAL ADMINISTRATION
EMPLOYED IN THE UNIFIED JUDICIAL :
SYSTEM OF PENNSYLVANIA           :                DOCKET
                                 :
                                 :


                                        ORDER


PER CURIAM


     AND NOW, this 11th day of December, 2014, IT IS ORDERED pursuant to Article
V, Section 10 of the Constitution of Pennsylvania that this Court's Per Curiam Order
dated December 21, 2004 is amended to provide as follows.
     All law clerks employed in the Unified Judicial System are prohibited from
appearing as counsel in the division/section of the court in which they are employed or
in which the judge by whom they are employed serves. Further, in courts which have
no formally established divisions or sections, the law clerks are prohibited from
appearing as counsel in the court itself. See also Pa.R.A.P. 3121 (prohibiting the
practice of law by appellate court staff except in limited circumstances).
     Any outside employment or commercial activities by law clerks must be reported
in writing in advance to their employing judge or supervisor and to the Chief Justice or
president judge, depending on which court employs the law clerk.
     Law clerks must either be members of the Bar of Pennsylvania, or must have
received without exception an earned Bachelor of Laws or Juris Doctor degree from a
law school that was an accredited law school at the time the law clerk matriculated or
graduated.
      This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective nine months from the date of this ORDER for all current and future
law clerks.




                                         2